ORDER
PER CURIAM.
Arnold F. Hackmann, Jr., Father, appeals from judgment on his Motion to Modify, and Jill A. Hackmann’s, Mother, Cross-Motion to Modify Decree of Dissolution. He argues the court erred in allowing his children to move from Missouri to Arizona with Mother.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value.
The judgment is affirmed in accordance with Rule 84.16(b).